111 Mich. App. 465 (1981)
314 N.W.2d 654
PEOPLE
v.
JONES
Docket No. 55795.
Michigan Court of Appeals.
Decided November 17, 1981.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Edward Reilly Wilson, Principal Attorney, Appeals, and Janice M. Joyce, Assistant Prosecuting Attorney, for the people.
Angela R. Sims, for defendant on appeal.
Before: DANHOF, C.J., and BRONSON and M.J. KELLY, JJ.
*466 PER CURIAM.
Defendant, Harold Jones, pled guilty to possession with intent to deliver codeine, MCL 333.7401(2)(b); MSA 14.15(7401)(2)(b), and was sentenced to five months in the Detroit House of Correction. On appeal, defendant, citing People v Alvin Johnson, 396 Mich. 424; 240 NW2d 729 (1976), cert den 429 U.S. 951; 97 S. Ct. 370; 50 L. Ed. 2d 319 (1976), claims the district court erred when it bound him over for trial because the police lacked probable cause to arrest and search him.
We decline to follow the dicta in Johnson relied upon by defendant. In People v Hill, 86 Mich. App. 706, 710-711; 273 NW2d 532 (1978), this Court stated that defects that merely impugn the accuracy of a bindover or conviction are waived by a defendant's guilty plea. Furthermore, challenges to the seizure of evidence attack the government's ability to prove its case and are waived by defendant's guilty plea. People v Ferrigan, 103 Mich. App. 214, 218; 302 NW2d 855 (1981). Defendant waived his objection to the district court's order binding him over for trial, and his conviction is affirmed.
Affirmed.